ADVISORY AGREEMENT This ADVISORY AGREEMENT (this “Agreement”) is entered into on this the 12th day of November, 2009; by and between UNITED DEVELOPMENT FUNDING IV, a Maryland real estate investment trust (the “Trust”), and UMTH GENERAL SERVICES, L.P., a Delaware limited partnership (the “Advisor”). W I T N E S S E T H WHEREAS, the Trust intends to issue common shares of beneficial interest, par value $.01, to the public, upon registration of such shares with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended and may subsequently issue additional securities; WHEREAS, the Trust has been formed to originate, acquire, hold, manage, administer and operate a portfolio of loans secured by real estate and interests in entities that own real estate, as well as direct investments in real estate and other real estate-related assets; WHEREAS, the Trust intends to qualify as a real estate investment trust and to invest its funds in investments permitted by the terms of the Trust’s Declaration of Trust and Sections 856 through 860 of the Internal Revenue Code; WHEREAS, the Trust desires to avail itself of the experience, sources of information, advice, assistance and certain facilities available to the Advisor and to have the Advisor undertake the duties and responsibilities hereinafter set forth, on behalf of, and subject to the supervision of, the Board of Trustees (the “Board”) of the Trust, all as provided herein; and WHEREAS, the Advisor is willing to undertake to render such services, subject to the supervision of the Board, on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS The following defined terms used in this Agreement shall have the meanings specified below: Acquisition Expenses.Any and all expenses incurred by the Trust, the Advisor, or any Affiliate of either in connection with the selection, acquisition or development of any Asset, whether or not acquired, including, without limitation, legal fees and expenses, travel and communications expenses, costs of appraisals, nonrefundable option payments on property not acquired, accounting fees and expenses, title insurance premiums and other closing costs. Acquisition and Origination Fees.Any and all fees and commissions, exclusive of Acquisition Expenses, paid by any Person to any other duly qualified and licensed Person (including any fees or commissions paid by or to any duly qualified and licensed Affiliate of the Trust or the Advisor) in connection with origination, making or investing in Secured Loans or the purchase, development or construction of an Asset, including, without limitation, real estate commissions, selection fees, non-recurring management fees, loan fees, points or any other fees of a similar nature. Advisor.UMTH General Services, L.P., a Delaware limited partnership, any successor advisor to the Trust, or any Person to which UMTH General Services, L.P. or any successor advisor subcontracts all or substantially all of its functions. Advisory Fees.The fees payable to the Advisor for day-to-day professional management services in connection with the Trust and its investment in Assets as set forth in Section 3.01(b) of this Agreement. Affiliate or Affiliated.As to any Person, (i) any Person directly or indirectly owning, controlling, or holding, with the power to vote, 10% or more of the outstanding voting securities of such Person; (ii) any Person 10% or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held, with power to vote, by such other Person; (iii) any Person, directly or indirectly, controlling, controlled by, or under common control with such Person; (iv) any executive officer, director, trustee or general partner of such Person; and (v) any legal entity for which such Person acts as an executive officer, director, trustee or general partner. Appraised Value.Value according to an appraisal made by an Independent Appraiser. Assets.Properties, Secured Loans and other direct or indirect investments in securities or equity interests in Real Property (other than investments in bank accounts, money market funds or other current assets, whether of the proceeds from an Offering or the sale of an Asset or otherwise) owned by the Trust, directly or indirectly through one or more of its Affiliates or Joint Ventures or through other investment interests. Average Invested Assets.For a specified period, the average of the aggregate book value of the Assets, before deducting depreciation, bad debts or other similar non-cash reserves, computed by taking the average of such values at the end of each month during such period; provided, however, that during such periods in which the Board is determining on a regular basis the current value of the Trust’s net assets for purposes of enabling fiduciaries of employee benefit plan shareholders to comply with applicable Department of Labor reporting requirements, “Average Invested Assets” will equal the greater of (i) the amount determined pursuant to the foregoing or (ii) the most recent Assets’ aggregate valuation established by the Board without reduction for depreciation, bad debts or other non-cash reserves and without reduction for any debt secured by or relating to the Assets. Board.The Board of Trustees of the Trust. Bylaws.The bylaws of the Trust, as the same are in effect as amended from time to time. Change of Control.Any (i) event (including, without limitation, issue, transfer or other disposition of Shares of beneficial interest of the Trust or equity interests in the Partnership, merger, share exchange or consolidation) after which any “person” (as that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial owner” (as defined in Rule 13d-j of the Securities Exchange Act of 1934, as amended), directly or indirectly, of securities of the Trust or the Partnership representing greater than 50% of the combined voting power of the Trust’s or the Partnership’s then outstanding securities, respectively; provided, that, a Change of Control shall not be deemed to occur as a result of any widely distributed public offering of the Shares or (ii) direct or indirect sale, transfer, conveyance or other disposition (other than pursuant to clause (i)) in one or a series of related transactions, of all or substantially all of the assets of the Company or the Partnership, taken as a whole, to any “person” (as that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended). -2- Code.Internal Revenue Code of 1986, as amended from time to time, or any successor statute thereto. Reference to any provision of the Code shall mean such provision as in effect from time to time, as the same may be amended, and any successor provision thereto, as interpreted by any applicable regulations as in effect from time to time. Contract Purchase Price.The amount (i) actually paid and/or budgeted in respect of the purchase, development, construction or improvement of a Property, (ii) of funds advanced with respect to a Secured Loan or (iii) actually paid and/or budgeted in respect to the purchase of other Assets, in each case exclusive of Acquisition and Origination Fees and Acquisition Expenses but including any debt attributable to such acquired Assets. Contract Sales Price.The total consideration provided for in the sales contract for the Sale of a Property. Debt Financing Fee.The fees payable to the Advisor pursuant to Section 3.01(c) of this Agreement. Declaration of Trust.The Declaration of Trust of the Trust filed with the Maryland State Department of Assessments and Taxation in accordance with the Maryland REIT Law, as amended from time to time. Disposition Fees.The fees payable to the Advisor for services provided in connection with the Sale of one or more Assets pursuant to Section 3.01(f) of this Agreement. Distributions.Any dividends or other distributions of money or other property by the Trust to owners of Shares, including distributions that may constitute a return of capital for federal income tax purposes. Gross Proceeds.The aggregate purchase price of all Shares sold for the account of the Trust through an Offering, without deduction for Selling Commissions, wholesaling fees, marketing support fees, marketing reallowances, due diligence expense reimbursement, volume discounts, or Organization and Offering Expenses.For the purpose of computing Gross Proceeds, the purchase price of any Share for which reduced Selling Commissions are paid to a Soliciting Dealer (where net proceeds to the Trust are not reduced) shall be deemed to be the full amount of the Offering price per Share pursuant to the Prospectus for such Offering without reduction. Independent Appraiser.A Person with no material current or prior business or personal relationship with the Advisor or the Trustees and who is a qualified appraiser of Real Property of the type held by the Trust or of other Assets as determined by the Board.Membership in a nationally recognized appraisal society such as the American Institute of Real Estate Appraisers or the Society of Real Estate Appraisers shall be conclusive evidence of such qualification as to Real Property. Independent Trustee.A Trustee who is not, on the date of determination and within the last two years from the date of determination has not been, directly or indirectly associated with the Sponsor, or the Advisor by virtue of (i) ownership of an interest in the Sponsor, the Advisor or any of their Affiliates, other than the Trust, (ii) employment by the Sponsor, the Advisor or any of their Affiliates, (iii) service as an officer or director of the Sponsor, the Advisor or any of their Affiliates, other than as a Trustee of the Trust or of any other real estate investment trust organized by the Sponsor or advised by the Advisor, (iv) performance of services, other than as a Trustee, for the Trust, (v) service as a director or trustee of more than three real estate investment trusts organized by the Sponsor or advised by the Advisor, or (vi) maintenance of a materialbusiness or professional relationship with the Sponsor, the Advisor or any of their Affiliates.A business or professional relationship is considered “material” per se if the aggregate gross revenue derived by the Trustee from the Sponsor, the Advisor and their Affiliates exceeds 5.0% of either the Trustee’s annual gross revenue during either of the last two years or the Trustee’s net worth on a fair market value basis.An indirect association with the Sponsor or the Advisor shall include circumstances in which a Trustee’s spouse, parent, child, sibling, mother- or father-in-law, son- or daughter-in-law, or brother- or sister-in-law is or has been associated with the Sponsor, the Advisor, any of their Affiliates or the Trust. -3- Invested Capital.The amount calculated by multiplying the total number of Shares purchased by Shareholders by the issue price at the time of such purchase, reduced by the portion of any Distribution that is attributable to Net Sales Proceeds and by any amounts paid by the Trust to repurchase Shares pursuant to the Trust’s plan for repurchase of Shares. Joint Ventures.The joint venture or partnership arrangements in which the Trust or the Partnership is a co-venturer or general partner which are established to acquire or hold Assets. Listing or Listed.The approval of the Trust’s application to list the Shares by a national securities exchange and the commencement of trading in the Shares on the respective national securities exchange. Market Value.Upon Listing, the market value of the outstanding Shares, measured by taking the average closing price for a single Share, over a period of 30 consecutive trading days, with such period beginning 180 days after Listing, and multiplying that number by the number of Shares outstanding on the date of measurement. NASAA Guidelines.The Statement of Policy Regarding Real Estate Investment Trusts published by the North American Securities Administrators Association, Inc. on May 7, 2007, and in effect on the date hereof. Net Income.For any period, the Trust’s total revenues applicable to such period, less the total expenses applicable to such period other than additions to reserves for depreciation, bad debts or other similar non-cash reserves and excluding any gain from the sale of the Assets.If the Advisor is paid a Subordinated Incentive Fee or a Subordinated Incentive Listing Fee, “Net Income,” for purposes of calculating Total Operating Expenses shall exclude the gain from the Sale of any Assets. Net Sales Proceeds.In the case of a transaction described in clause (i)(A) of the definition of Sale, the proceeds of any such transaction less the amount of selling expenses incurred by or on behalf of the Trust, including all real estate commissions, closing costs and legal fees and expenses.In the case of a transaction described in clause (i)(B) of such definition, Net Sales Proceeds means the proceeds of any such transaction less the amount of selling expenses incurred by or on behalf of the Trust, including any legal fees and expenses and other selling expenses incurred in connection with such transaction.In the case of a transaction described in clause (i)(C) of such definition, Net Sales Proceeds means the proceeds of any such transaction actually distributed to the Trust or the Operating Partnership from the Joint Venture less the amount of any selling expenses, including legal fees and expenses incurred by or on behalf of the Trust (other than those paid by the Joint Venture).In the case of a transaction or series of transactions described in clause (i)(D) of the definition of Sale, Net Sales Proceeds means the proceeds of any such transaction (including the aggregate of all payments under a Secured Loan on or in satisfaction thereof other than regularly scheduled interest payments) less the amount of selling expenses incurred by or on behalf of the Trust, including all commissions, closing costs and legal fees and expenses.In the case of a transaction described in clause (i)(E) of such definition, Net Sales Proceeds means the proceeds of any such transaction less the amount of selling expenses incurred by or on behalf of the Trust, including any legal fees and expenses and other selling expenses incurred in connection with such transaction.In the case of a transaction described in clause (ii) of the definition of Sale, Net Sales Proceeds means the proceeds of such transaction or series of transactions less all amounts generated thereby which are reinvested in one or more Assets within 180 days thereafter and less the amount of any real estate commissions, closing costs, and legal fees and expenses and other selling expenses incurred by or allocated to the Trust or the Operating Partnership in connection with such transaction or series of transactions.Net Sales Proceeds shall also include any amounts that the Trust determines, in its discretion, to be economically equivalent to proceeds of a Sale.Net Sales Proceeds shall not include any reserves established by the Trust in its sole discretion. -4- Offering.Any public offering and sale of Shares pursuant to an effective registration statement filed under the Securities Act, other than a public offering of shares under a distribution reinvestment plan. Organization and Offering Expenses.Any and all costs and expenses incurred by and to be paid from the assets of the Trust in connection with the formation of the Trust and the qualification and registration of an Offering, and the marketing and distribution of Shares, including, without limitation, total underwriting and brokerage discounts and commissions (including fees of the underwriters’ attorneys); expenses for printing, engraving and amending registration statements or supplementing prospectuses; mailing and distribution costs; salaries of employees while engaged in sales activity; telephone and other telecommunications costs; all advertising and marketing expenses (including the costs related to investor and broker-dealer sales meetings); charges of transfer agents, registrars, trustees, escrow holders, depositaries and experts; and fees, expenses and taxes related to the filing, registration and qualification of the sale of the Shares under federal and state laws; and accountants’ and attorneys’ fees. Partnership.United Development Funding IV Operating Partnership, L.P., a Delaware limited partnership, through which the Trust may own Assets. Person.An individual, corporation, business trust, estate, trust, partnership, limited liability company or other legal entity. Property or Properties.As the context requires, any, or all, respectively, of the Real Property acquired by the Trust, either directly or indirectly (whether through joint venture arrangements or other partnership or investment interests). Prospectus.Prospectus has the meaning set forth in Section 2(10) of the Securities Act, including a preliminary prospectus, an offering circular as described in Rule 253 of the General Rules and Regulations under the Securities Act or, in the case of an intrastate offering, any document by whatever name known, utilized for the purpose of offering and selling securities of the Trust to the public. Real Property.Land, rights in land (including leasehold interests), land under development, developed lots, and any buildings, structures, improvements, furnishings, fixtures and equipment located on or used in connection with land and rights or interests in land. REIT.A corporation, trust, association or other legal entity (other than a real estate syndication) that is engaged primarily in investing in equity interests in real estate (including fee ownership and leasehold interests) or in loans secured by real estate or both in accordance with Sections 856 through 860 of the Code. Sale or Sales.(i) Any transaction or series of transactions whereby:(A) the Trust or the Partnership directly or indirectly (except as described in other subsections of this definition) sells, grants, transfers, conveys, or relinquishes its ownership of any Property or portion thereof, including the lease of any Property consisting of a building only, and including any event with respect to any Property which gives rise to a significant amount of insurance proceeds or condemnation awards; (B) the Trust or the Partnership directly or indirectly (except as described in other subsections of this definition) sells, grants, transfers, conveys, or relinquishes its ownership of all or substantially all of the interest of the Trust or the Partnership in any Joint Venture in which it is a co-venturer or partner; (C) any Joint Venture directly or indirectly (except as described in other subsections of this definition) in which the Trust or the Partnership as a co-venturer or partner sells, grants, transfers, conveys, or relinquishes its ownership of any Property or portion thereof, including any event with respect to any Property which gives rise to insurance claims or condemnation awards; (D) the Trust or the Partnership directly or indirectly (except as described in other subsections of this definition) sells, grants, conveys or relinquishes its interest in any Secured Loan or portion thereof (including with respect to any Secured Loan, all repayments thereunder or in satisfaction thereof other than regularly scheduled interest payments) and any event with respect to a Secured Loan which gives rise to a significant amount of insurance proceeds or similar awards; or (E) the Trust or the Partnership directly or indirectly (except as described in other subsections of this definition) sells, grants, transfers, conveys, or relinquishes its ownership of any other Asset not previously described in this definition or any portion thereof.(ii) Notwithstanding the foregoing, “Sale” or “Sales” shall not include any transaction or series of transactions specified in clause (i)(A) through (E) above in which the proceeds of such transaction or series of transactions are reinvested in one or more Assets within 180 days thereafter. -5- Secured Loans.In connection with financing provided, invested in, participated in or purchased by the Trust, all of the notes, deeds of trust, security interests or other evidences of indebtedness or obligations, which are secured or collateralized by Real Property owned by the borrowers under such notes, deeds of trust, security interests or other evidences of indebtedness or obligations or pledges of equity interests in entities owning Real Property. Securities Act.The Securities Act of 1933, as amended from time to time, or any successor statute thereto.Reference to any provision of the Securities Act shall mean such provision as in effect from time to time, as the same may be amended, and any successor provision thereto, as interpreted by any applicable regulations as in effect from time to time. Selling Commissions.Any and all commissions payable to underwriters or other broker-dealers in connection with the sale of the Shares, including, without limitation, commissions payable to the Soliciting Dealers. Shareholders.The record holders of the Shares as maintained in the books and records of the Trust or its transfer agent. Shareholders’ 10.0% Return.As of any date, an aggregate amount equal to a 10.0% cumulative, non-compounded, annual return on Invested Capital. Shares.Any Shares of the Trust’s common shares of beneficial interest, par value $.01 per share. Soliciting Dealers.Broker-dealers who are members of the Financial Industry Regulatory Authority, or that are exempt from broker-dealer registration, and who, in either case, have executed participating broker or other agreements with the Trust to sell Shares. Sponsor.UMT Holdings, L.P. Subordinated Incentive Fee.The fee payable to the Advisor under certain circumstances if certain performance standards have been met pursuant to Section 3.01(d) of this Agreement. Subordinated Incentive Listing Fee.The fee payable to the Advisor under certain circumstances if the Shares are Listed pursuant to Section 3.01(g). -6- Termination Date.The date of termination of this Agreement. Total Operating Expenses.All costs and expenses paid or incurred by the Trust, as determined under generally accepted accounting principles, which are in any way related to the operation of the Trust or to Trust business, including Advisory Fees, but excluding (i) the expenses of raising capital such as Organization and Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing, registration, and other fees, printing and other such expenses and tax incurred in connection with the issuance, distribution, transfer, registration and Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as depreciation, amortization and bad debt reserves, (v) the Subordinated Incentive Fee, (vi) the Subordinated Incentive Listing Fee, (vii) Acquisition and Origination Fees and Acquisition Expenses, (viii) Debt Financing Fees, (ix) real estate commissions on the Sale of Assets (including Disposition Fees and Securitized Loan Pool Placement Fees), and (x) other fees and expenses connected with the acquisition, disposition, management and ownership of real estate interests, mortgage loans or other property (including the costs of foreclosure, insurance premiums, legal services, maintenance, repair and improvement of property). Trust.United Development Funding IV, a real estate investment trust organized under the laws of the State of Maryland. Trustee.A member of the Board. ARTICLE II THE
